IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60690
                         Summary Calendar



ARTHUR JOHN MILLER,

                                         Plaintiff-Appellant,

versus

RONALD JAMES; MICHAEL MORRIS;
ROBERT SWOPE; KHURSHID YUSUFF,

                                         Defendants-Appellees.

                        --------------------
           Appeals from the United States District Court
              for the Southern District of Mississippi
                      USDC No. 5:98-CV-188-BrS
                        --------------------
                           March 15, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arthur John Miller (“Miller”), federal inmate #88057-020,

appeals the district court’s dismissal of his civil rights suit

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).   Miller argues that the

defendants violated his constitutional rights when he was

unjustly placed on Inmate Financial Responsibility Program Refuse

status.   Miller alleges that his prison status affected his

prison privileges and eligibility for certain jobs.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60690
                                  -2-

     The district court did not err in dismissing Miller’s

complaint as frivolous because Miller failed to demonstrate any

constitutional violations.    See Bulger v. United States Bureau of

Prisons, 65 F.3d 48, 49-50 (5th Cir. 1995); see also McGhee v.

Clark, 166 F.3d 884, 886 (7th Cir. 1999).

     The decision of the district court is AFFIRMED.